 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366 Cora Realty Co., LLC a/k/a 301 Holdings, LLC and Chestnut Holdings of New York Inc.1 and Ser-vice Employees International Union, Local 32E, AFLŒCIO.  Case 2ŒCAŒ32008 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMERS LIEBMAN AND WALSH On March 6, 2000, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Re-spondent2 and the General Counsel each filed exceptions, a supporting brief, and an answering brief.  The Respon-dent also filed a reply brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision3 and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,4 and conclusions only to the extent consistent with this Decision and Or-der.5                                                                                                                       1 We find merit in the Respondent™s exception that ﬁ301 Holdings, LLCﬂ is not another name for ﬁCora Realty, LLCﬂ but rather is a sepa-rate entity.  The General Counsel neither contested this assertion nor introduced evidence during the proceedings that ﬁ301 Holdings, LLCﬂ was involved in this matter.  Therefore, we delete the reference to ﬁ301 Holdings, LLCﬂ from the Order and from the notice. 2 There are no exceptions to the judge™s finding that the Respondent, Cora Realty Co., LLC and Chestnut Holdings of New York, Inc., con-stitute a single employer within the meaning of the Act. 3 We correct several inadvertent misstatements by the judge: (1) the termination date of the most recent BRAB collective-bargaining agreement was March 14, 2002, not 2001; (2) the correct name of the New York State agency is Employment Relations Board, not Labor Board or Labor Relations Board; (3) the Respondent™s fax to the Union requesting suggested bargaining dates was sent on October 19, 1998, not October 5, 1998; (4) the date of the scheduled State board hearing was November 30, 1998, not November 20, 1998; (5) the BRAB™s March 29, 1999 letter to the Union notifying the Union that the Re-spondent had withdrawn from the BRAB and the Union™s consequent April 6, 1999 letter to the Respondent both referred to another building managed by the Respondent, not to the building involved in the instant case; and (6) Mendez™ suspension letter was dated January 5, 1999, not January 25, 1999. 4 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 5 We shall modify the judge™s recommended Order in accordance with our decisions in Ferguson Electric Co., 335 NLRB 142 (2001), and Excel Container, Inc., 325 NLRB 17 (1997).  We shall also substi-tute a new notice in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). A.  Background In September 1998, the Respondent purchased an apartment building at 2170 University Avenue, Bronx, New York from Bronx New Dawn Renaissance VI.  Prior to the sale, The Alpert Group (Alpert) had managed the building for the seller.  Alpert had employed two full-time employees, Manual Mendez and Juan Velasco, who worked as the building™s superintendent and porter, re-spectively.  The Union represented the employees.6  Al-pert had adopted and applied the terms of the Union™s multiemployer collective-bargaining agreement with the Bronx Realty Advisory Board (the BRAB), a local mul-tiemployer association.7  The agreement was effective from March 15, 1998, through March 14, 2002. On September 24, 1998,8 the building was sold and ti-tle passed to the Respondent.  On the following day, the Respondent met with the two employees and continued their employment without hiatus.  At the September 25 meeting, the Respondent told the employees that their work schedules would change but did not mention any changes in wages or contractual benefits.  The Respon-dent immediately reduced the employees™ wages and discontinued their contractual benefits without telling the employees about these changes.  The Union received no advance notice from the Respondent and had no oppor-tunity to bargain over these changes.   On October 21, the Respondent signed a document authorizing the BRAB to represent the Respondent for purposes of collective bargaining with the Union.   In January, the Respondent suspended Mendez for 2 days and in February, the Respondent discharged Mendez and Velasco, assertedly for poor work perform-ance. The judge found that the Respondent was a Burns9 successor that was obligated to recognize and bargain with the Union, but that it was not a ﬁperfectly clearﬂ  6 The Union represented the following unit: All superintendents, assistant superintendents, janitors, handy-men, porters, firemen, doormen, elevator operators, garbage handlers and all other persons necessary in the maintenance of the building located at 2170 University Avenue, Bronx, New York, excluding all guards, professional employees and supervi-sors as defined in the Act. 7 The seven BRAB is a New York organization whose membership comprises owners, cooperative corporations, condominium owners, lessees, agents, receivers, administrators, managing agents, and mort-gagees in possession of real estate in New York City, Westchester County, and Rockland County.  The BRAB negotiates collective-bargaining agreements with the Union on behalf of its members. 8 All dates hereafter are between September 1998 and April 1999 unless otherwise indicated. 9 NLRB v. Burns Security Services, 406 U.S. 272 (1972). 340 NLRB No. 55  301 HOLDINGS, LLC 367successor.
10  Accordingly, the judge found that the Re-
spondent was free to set the employees™ initial terms and 
conditions of employment.  He further found that the 
Respondent adopted the BRAB 
agreement on October 21 
and that the Respondent™s re
fusal to apply the agree-
ment™s terms to Mendez and Velasco after October 21 
violated Section 8(a)(5).  
Finally, the judge found that 
Velasco™s discharge violated Section 8(a)(3), but that 
Mendez™ suspension and discharge were not unlawful.  
The General Counsel excepts, contending that the Re-
spondent additionally violated the Act by changing the 

terms of employment when it commenced operations in 
September, and by suspending and discharging Mendez.  
The Respondent excepts, contending that it neither 
adopted the BRAB agreement 
in October, nor violated 
the Act by discharging Velasco. 
As explained below, we find, contrary to the judge, 
that the Respondent violated the Act by unilaterally 
changing the employees™ wages and benefits, but not by 
changing their work schedules
.  We also find, in agree-
ment with the judge, that
 the Respondent adopted the 
BRAB contract on October 21.  We further find, in 
agreement with the 
judge, that the Respondent violated 
the Act by discharging Velasc
o.  For the reasons stated 
by the judge, we find that the Respondent did not violate 

the Act by suspending and discharging Mendez. 
B.  The Unilateral Changes 
When it took over operations at the building, the Re-
spondent planned on a work force of two employees to 
perform the necessary general maintenance and janitorial 
duties.  On September 25, Abidin Radoncic, the Respon-
dent™s building manager, approached Mendez and 
Velasco at the building.  Radoncic implicitly offered jobs 
to both men, telling them that they needed to do a better 
job of maintaining the building.  Radoncic did not men-
tion any changes in wages or benefits. 
During this same September 25 conversation, Radon-
cic learned that Alpert had employed a third unidentified 
individual as a weekend porter.  This individual appar-
ently did not receive contract
ual wages or benefits and 
had been paid, on a cash basis, by Mendez who was later 
reimbursed by Alpert.  Radoncic also learned that 
Mendez and Velasco had worked only Monday through 
Friday, with the unidentified person covering the week-
ends.  Radoncic immediatel
y told Mendez and Velasco 
that the Respondent was not hiring a weekend porter and 
                                                          
                                                           
10 Id. at 294Œ295, as interpreted by the Board majority in 
Spruce Up 
Corp., 209 NLRB 194 (1974), enfd. 529 F.2d 516 (4th Cir. 1975).
  directed them to reconfigure their existing work sched-
ules to cover the weekends.
11Both men accepted Radoncic™s implicit employment 
offer and continued to perform their respective duties as 
superintendent and porter at the building without hiatus, 
albeit with modified work schedules.  Subsequently, the 
Respondent reduced the employees™ pay slightly
12 and failed to contribute to the Union fringe benefit funds,
13 causing the employees to lose medical and other benefits.  

Radoncic did not tell the employees about these 
changes,
14 and the Respondent neither notified the Union 
nor bargained with it before making the changes. 
The judge found that the Respondent, although a suc-
cessor employer, was not a 
ﬁperfectly clearﬂ successor 
obligated to consult with the Union before setting the 

employees™ initial terms and conditions of employment.  
Accordingly, the judge found that the Respondent did not 
violate Section 8(a)(5) by failing to bargain with the Un-
ion before altering the employees™ initial wages and 
benefits.  Under the facts in this case, we disagree. 
During the September 25 meeting, Radoncic implicitly 
offered Mendez and Velasco employment with Respon-

dent.  With the exception of 
the references to the sched-
ule change, Radoncic did not say anything regarding the 
terms of employment that Respondent was offering to 
Mendez and Velasco.  Accordingly, Mendez and Velasco 
reasonably believed that the 
Respondent was offering the 
employees the same wages and benefits as Alpert.  
Therefore, when Mendez and Velasco accepted the Re-
spondent™s employment offer by continuing to perform 
their jobs for the Respondent, their initial terms of em-
ployment were those in effect when they had worked for 
Alpert (except for the schedule change). 
The Respondent™s actions in reducing the employees™ 
wage rates and in discontinuing the employees™ fringe 

benefitsŠactions that did not become known to the em-
ployees for some timeŠtherefore constituted changes 
from the initial terms and conditions set by the Respon-

dent.  By unilaterally changing these initial terms and 
conditions of employment, without first notifying the 
Union of the proposed changes and providing the Union 
an opportunity to bargain, the Respondent violated Sec-
tion 8(a)(5). 
 11 During the week following the September 25 conversation, 
Mendez and Velasco decided that Mendez would work Sunday-
Thursday and Velasco would work Tuesday-Saturday. 
12 The Respondent reduced Mendez™ pay from $540/week to 
$538/week and reduced Velasco™s 
pay from $286/week to $285/week. 
13 There were four fringe benefit funds:  health, pension, legal, and 
training.  
14 Mendez first learned about the loss of medical benefits when he 
attempted to see a doctor in January.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368 We do not pass on the issu
e of whether the Respondent 
fell within the ﬁperfectly clear
ﬂ caveat to the general rule 
of Burns
 that a successor employer
 is free to set the ini-tial terms and conditions of employment.  Rather we as-
sume arguendo that the Resp
ondent was free to set the 
initial terms.  However, in setting the initial terms and 

conditions, the Respondent told the employees that 

scheduling would change, thereby implicitly telling them 
that all other terms and conditions would remain the 
same.  In these circumstances, we conclude that the Re-
spondent could not thereafter unilaterally depart from 
those other terms and conditions.
15C.  The BRAB Contract 
On October 13, the Union learned that the Respondent 
had purchased the 2170 University Avenue building.  On 
October 14, the Union filed a representation petition with 
the New York State Employment Relations Board.  The 
State board scheduled a hearing on the petition for No-

vember 30. 
On October 14, the Union also sent a letter to the Re-
spondent stating that it represented the employees and 
requesting a meeting with the Respondent to discuss ﬁthe 
execution of an agreement cove
ring wages, hours, work-
ing conditions and benefits.ﬂ  Following several phone 
and fax communications, the parties scheduled a meeting 
for November 6. 
Meanwhile, on October 21, Respondent Building 
Manager Radoncic completed two separate BRAB forms 

entitled ﬁAuthorization for Collective Bargainingﬂ and 
ﬁPreliminary Application for Membershipﬂ, respectively, 
and mailed both forms to the BRAB.
16  He signed the 
authorization.  Radoncic also forwarded to the BRAB a 

$320 check signed by Respondent owner and President 
Jonathan Weiner as paym
ent for annual BRAB dues. The authorization identifies the 2170 University Ave-
nue building as the ﬁbuilding to be boundﬂ and desig-
nates the BRAB as the Respondent™s bargaining repre-
sentative to negotiate ﬁany successor collective-
bargaining agreementﬂ following the March 14, 2002 
expiration of the then-current BRAB-Union contract.  As 
stated, Radoncic signed the authorization.  
The application states that the Respondent ﬁhereby ap-
plies for membership in the Bronx Realty Advisory 

Board, on behalf of the build
ing located at 2170 Univer-sity Avenue and agrees to pay yearly dues as levied by 
the Board of Directors.ﬂ  Th
e application also states:  
                                                          
 15 As noted above, the Respondent 
announced the schedule change 
to the employees during the Septem
ber 25 conversation when it estab-
lished the initial terms of employment; accordingly, the schedule 
change did not violate Sec. 8(a)(5) and (1) of the Act. 
16 The collective-bargaining authorization is dated October 21; the 
preliminary application is undated. 
ﬁAUTHORIZATION, ONCE EXECUTED, WILL 
BIND BUILDING TO CURRENT LABOR 
AGREEMENT EXPIRING MARCH 14, 2002 AND IT 
WILL ALSO BIND BUILDING TO FUTURE 
AGREEMENTS UNLESS REVOKED IN WRITING.ﬂ  
Although Radoncic filled in the various blanks on the 
application, Radoncic did not sign the application. 
On October 28, the BRAB faxed a letter to the Union 
advising the Union  that the Respondent had joined the 

BRAB.  The BRAB and the Union understood that all 
BRAB members were bound by the BRAB-Union col-
lective-bargaining agreement. 
On November 6, Union Business Representative 
Charles Ayers met with Radoncic for the previously-
scheduled bargaining meeting.  Ayers did not know 
about the BRAB™s October 28 fax notifying the Union 
that the Respondent had jo
ined the BRAB and Radoncic 
did not say anything about the Respondent having joined 
the BRAB.  Ayers presented 
Radoncic with the alterna-
tive options of either joining the BRAB or executing a 

new collective-bargaining 
agreement for independent 
employers.  Radoncic accepte
d neither option and instead 
stated that he ﬁwould get back to [Ayers] in a few days.ﬂ 
According to the testimony of Respondent President 
Weiner, Weiner wanted the Respondent to bargain di-
rectly with the Union and did not want the BRAB to rep-
resent the Respondent.  Weiner did not learn of Radon-
cic™s October 21 submission of the BRAB authorization 
and application until sometime after October 21.  Weiner 
immediately confronted Radoncic and ﬁreamedﬂ him out 

for signing the authorization.
  Weiner then spoke with 
the Respondent™s attorney, who suggested that perhaps 
the Respondent could be a BRAB member without au-
thorizing the BRAB to be the Respondent™s bargaining 
representative. 
Weiner telephoned the BRAB™s office and spoke with 
a BRAB employee.  Weiner told the BRAB employee 
that Radoncic™s action in signing and mailing the Octo-
ber 21 authorization to the BRAB had been a mistake.  
The BRAB employee directed 
Weiner to send the BRAB 
a letter confirming Weiner™s rescission of the authoriza-
tion.  Weiner then sent a letter dated November 18 to the 
BRAB attempting to rescind the authorization.  Weiner™s 
letter stated, in pertinent part: 
 I have just learned to my surprise, that an em-
ployee of mine signed and mailed to you your form 
of ﬁAuthorization for Collective Bargaining.ﬂ  My 
employee signed this document without my knowl-
edge, approval or authorization and misunderstood 

the nature and purpose of the document. 
I hereby advise you of th
ese facts and that I con-
sider that document to be without any legal effect. 
 301 HOLDINGS, LLC 369Please retain my check as I do wish to become a 
member of the BRAB, but do not wish to grant it au-
thorization to negotiate or bind me to any Collective 
Bargaining Agreements. 
 On receiving Weiner™s November 18 letter, the BRAB 
returned the Respondent™s October 21 check to the Re-

spondent with the explanation that an employer could not 
be a BRAB member unless the 
employer authorized the 
BRAB to represent the em
ployer for collective-bargaining purposes.  Notwithstanding that the BRAB 

had notified the Union on October 28 that the Respon-
dent had joined the BRAB, neither the BRAB nor the 
Respondent notified the Union of Weiner™s November 18 
attempted rescission of bargaining authority until several 
months later. 
On November 30, Radoncic and Union Representative 
Jeff Turner met at the state 
board for the scheduled hear-
ing on the Union™s representation petition. While they 
waited for the hearing to begin, Radoncic told Turner 
that he (Radoncic) saw no 
reason to proceed with the 
hearing because the Responde
nt had joined the BRAB.  
Radoncic then telephoned the Respondent™s office and 
had a copy of the Respondent™s BRAB application faxed 
to him.  Radoncic showed this faxed copy to Turner.  
Based on Radoncic™s documented assertion that the Re-
spondent had joined the BRAB, Turner withdrew the 

Union™s representation petition. 
The Respondent never honored the terms of the BRAB 
agreement.  Specifically, th
e Respondent did not pay the 
wage rates set forth in the agreement and did not make 
the benefit fund contributions required by the agreement.  
The judge found that the Respondent unequivocally 
manifested an intention to be bound by the terms of the 
BRAB agreement based on Radoncic™s conduct in com-
pleting and mailing the BRAB application and authoriza-
tion on October 21, and executing the authorization.   He 
accordingly found that the Respondent violated Section 
8(a)(5) by refusing to apply the terms of the 1998Œ2002 
BRAB agreement.  We agree. 
Before finding that an employer has assumed a con-
tract, the Board requires clear and convincing evidence 

of the employer™s consent, either actual or constructive.
17  We find that the General Counsel has met this burden of 
proof. 
The judge, in finding that the Respondent assumed the 
BRAB contract, correctly relied on Radoncic™s October 

21 filings with the BRAB, his executing the authoriza-
                                                          
                                                           
17 See Brookville Health Care Center, 
337 NLRB No. 17, slip op. at 
1Œ2 (2002);
 Field Bridge Associates
, 306 NLRB 322, 323 (1992), enfd. 
982 F.2d 845 (2d Cir. 1993), cert. denied 509 U.S. 904 (1993
); E G & 
G Florida, Inc.
, 279 NLRB 444, 453 (1986); 
All State
 Factors
, 205 
NLRB 1122, 1127 (1973). 
tion, and Radoncic™s actions at the November 30 state 
hearing confirming to the Union that the Respondent had 
joined the BRAB. 
The Respondent effectively concedes that Radoncic 
was its agent.  In any event, the evidence shows that the 

Respondent clothed Radoncic with at least apparent au-
thority in his dealings with the BRAB and the Union.  
With regard to the BRAB, Respondent President Weiner 
signed the dues check that Radoncic mailed to the BRAB 
with the authorization and application.  With regard to 

the Union, the Respondent repeatedly sent Radoncic to 
represent the Respondent in dealings with the Union, 
including the November 6 bargaining meeting and the 
November 30 state hearing. 
 Accordingly, the Respon-
dent is  bound by Radoncic™s actions in dealing with the 
BRAB and the Union.
18We agree with the judge that Radoncic™s actionsŠin 
submitting the signed authorization to the BRAB on Oc-
tober 21 and in leading the Union to believe the Respon-
dent had joined the BRAB during Radoncic™s discussions 
with a union representative 
at the November 30 state 
hearingŠdemonstrate that the Respondent adopted the 
BRAB contract. 
In reaching this conclusion, we particularly rely upon 
the language contained in the BRAB application explic-

itly stating that, by signing the BRAB authorization, an 
employer agreed to be bound by the then-current 1998Œ
2002 BRAB contract.  Although Radoncic did not sign 
the application, he filled out the application and mailed it 
to the BRAB.  He accordingly 
read the application and is thereby charged with knowledge of the language con-
tained in the application.  By reading the application and 
then signing the authorizatio
n, Radoncic manifested an 
intention to bind the Respondent to the 1998Œ2002 
BRAB contract. 
The Respondent notes that Radoncic did not sign the 
BRAB application and that the BRAB application Ra-
doncic showed to the Union at the November 30 state 
hearing was unsigned.  The Respondent contends that 
these facts reasonably would have led the Union to be-
lieve that the Respondent was not bound by the BRAB 
contract.  We find the Respondent™s contention unper-
suasive.  First, there is 
no evidence suggesting that an 
employer must sign the BRAB 
application
 in order to 
adopt the BRAB contract.  To the contrary, the BRAB 
applicationŠthat Radoncic readŠexplicitly states that 
 18 Dick Gore Real Estate, 312 NLRB 999 (1993) (ﬁapparent author-
ity is created through a manifestation by the principal to a third party 
that supplies a reasonable basis for th
e latter to believe that the princi-pal has authorized the alleged ag
ent to do the acts in questionﬂ); 
SSC 
Corp., 317 NLRB 542, 546 (1995); 
West Covina Disposal
, 315 NLRB 
47, 61 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370 by signing the 
authorization
, an employer will be bound 
by the current BRAB contract.
19  Second, when Radoncic 
showed the BRAB application to the Union at the No-
vember 30 state hearing, Ra
doncic told the Union words 
to the effect that the Res
pondent had joined the BRAB 
(by virtue of which it was bound to the current contract).  
Therefore, any arguable doub
t arising from the absence 
of a signature on the application was dispelled by Ra-
doncic™s statements at th
e November 30 hearing. 
The Respondent further contends thatŠat the time of 
the November 30 state hearingŠRadoncic did not know 

that Weiner had attempted to rescind the October 21 
BRAB bargaining authorization.  However, it is Radon-
cic™s actions and statements
 at the November 30 state 
hearingŠnot Radoncic™s knowledge or state of mindŠ
that are legally significant.  In any event, Weiner™s testi-
monyŠthat he harshly reprimanded Radoncic for sign-
ing the authorization 
before
 Weiner wrote his November 
18 letter to the BRABŠis strong evidence that Radoncic 
did, in fact, know of the Respondent™s efforts to rescind 
the BRAB authorization when Radoncic made his mis-
leading statements to the Un
ion at the November 30 state 
hearing. 
The Respondent also notes that the Respondent never 
signed a wage acceptance agreement
20 and contends that 
this shows the Respondent was not bound by the BRAB 

contract.  It is true that when a new employer joins the 
BRAB, the Union routinely sends a wage acceptance 
agreement to the employer.  However, there is no evi-
dence that the parties believe that an employer is not 
bound to the BRAB contract until the employer signs the 
wage acceptance agreement.  To the contrary, as noted 
above, the standard BRAB application explicitly states 
that the new employer, by signing the BRAB authoriza-
tion, thereby agrees to be bound by the then-current 
BRAB contract; there is no reference in the application 
language to any requirement that the new employer also 
sign a wage acceptance agreement.  BRAB Executive 
Director Carol Keenan simila
rly testified that an em-
ployer who signs the BRAB authorization is thereby 

bound to the then-current BR
AB contract; Keenan made 
no reference to an additional requirement that the em-
                                                          
                                                           
19 Although the BRAB says that an employer must authorize it to 
bargain as a condition of membership, there is nothing to suggest that 
an employer cannot agree to the BRAB contract without becoming a 
member of the BRAB. 
20 A wage acceptance agreement is
 a one-page document listing the 
wage rates for each job classificati
on and the benefit contributions for 
each of the four benefit funds for each year of the BRAB-Union con-

tract; a separate wage acceptance 
agreement was prepared for each 
multiyear contract. 
ployer must also execute 
a wage acceptance agreement 
before becoming bound to the BRAB contract.
21Finally, the Respondent relies upon a provision in the 
BRAB™s bylaws to the effect 
that an employer™s applica-
tion for BRAB membership is not effective until a 
BRAB admissions committee approves the application.  
However, BRAB Executive Director Keenan, while ac-

knowledging the existence of the bylaw provision, re-
peatedly and specifically test
ified that there were only 
three steps to obtaining BRAB membershipŠan applica-
tion, an authorization, and a 
check.  That is, Keenan im-
plicitly conceded that the BRAB, in practice, did not 
follow the admissions committee approval procedure set 
forth in the bylaws.  Furthermore, the fact that the BRAB 
notified the Union that the Respondent had joined the 

BRAB is additional evidence that the BRAB believed the 
Respondent had satisfied all membership requirements. 
In any event, even if the 
Respondent is not a member 
of the BRAB, the critical facts are that the Respondent 

signed the BRAB authorization and the Union reasona-
bly believed the Respondent signed the BRAB authoriza-
tion.  RadoncicŠby signing the BRAB authorization 
with the knowledge that signing the BRAB authorization 
would bind the Respondent to the BRAB agreementŠ

bound the Respondent to th
e BRAB agreement.  The 
BRAB™s October 28 fax to the Union and Radoncic™s 

November 30 state hearing st
atements to the Union that 
the Respondent had joined the BRAB reasonably lead the 
Union to believe that the Respondent had signed a 
BRAB authorization and had thereby agreed to be bound 

by the BRAB agreement. 
D.  Velasco™s Discharge 
For the reasons stated by th
e judge, we find that the 
Respondent violated the Act when it discharged Velasco.  

In its exceptions, the Respond
ent presses several conten-
tions not specifically addressed by the judge.  We reject 
these contentions. 
1.  The prima facie case of
 unlawful motive regarding 
Velasco™s discharge 
The Respondent excepts to the judge™s finding that the 
General Counsel met her initial 
Wright Line
 burden of 
establishing a prima facie 
case that the Respondent was 
 21 The General Counsel Exhibits 
folder contains two wage accep-
tance agreements.  An agreement dated April 11, 1995 for the 1995Œ
1998 BRAB contract is GC Exh. 3.  
An agreement dated February 16, 
1999 for the 1998Œ2002 BRAB contract is attached to GC Exh. 8, a fax 
dated October 27, 1998.  The agreem
ent dated February 16, 1999 (for 
the 1998Œ2002 BRAB contract) is mistakenly attached to GC Exh. 8; it 
should be attached to GC Exh. 11, 
a letter dated February 16, 1999.  A 
copy of GC Exh. 3, the agreement dated April 11, 1995 (for the 1995Œ
1998 BRAB contract), should be attach
ed to GC Exh. 8 (the October 
27, 1998 fax).  
 301 HOLDINGS, LLC 371motivated by the employees™ support for the Union when 
it discharged Velasco (and Mendez).  In support of this 
exception, the Respondent contends that it knew that 
both employees were union members before the take-
over.  The Respondent asserts 
that, had it been strongly 
opposed to the Union, it would have refused to hire the 
employees at that time.  
The Respondent argues that, 
since it did not seize this early opportunity to rid itself of 
the employees, it follows that it was not motivated by the 
employees™ support for the Union when it discharged 
them 4 months later.  We disagree. 
The Respondent™s decision to retain the employees at 
takeover may have been dictated by business considera-
tions.  The building required substantial maintenance and 
cleaning.  Mendez and Velasco knew the building™s 
problems and knew the building™s tenants.  In these cir-
cumstances, the Respondent™s immediate need for 
knowledgeable staff to deal w
ith the pressing work back-
log may have compelled the Respondent to hire Mendez 
and Velasco notwithstanding their known support for the 
Union. 
In any event, the hiring of Velasco and Mendez is one 
thing.  Retaining them after the Union has pressed its 

contract claim is another.  
As we have seen, the Respon-
dent™s resistance to that claim was unlawful.  In our 
view, that unlawful conduct is
 evidence of union animus. 
2.  The absence of progressive discipline before 
Velasco™s discharge
 In concluding that Velasco™s discharge was unlawful, 
the judge relied heavily upon his finding that the Re-
spondent disciplined Velasco only once for job perform-
ance prior to his dischargeŠin
 an oral warning.  The 
Respondent argues that Radoncic additionally orally 
criticized Velasco™s work pe
rformance on several occa-
sions.  The Respondent further contends that, because 
Velasco spoke only Spanish, the Respondent could not 
issue Velasco written discipline.  We find these conten-
tions unpersuasive. 
With regard to the oral criticism issue, Radoncic testi-
fied that he frequently criticized Velasco™s work.  
Velasco testified that Radoncic criticized his work on 
only the one occasionŠwhen he was given the warning.  
The judge explicitly credited Velasco™s testimony regard-
ing this issue and we find no basis for overturning the 
judge™s credibility determination. 
With regard to the written criticism issue, the evidence 
shows that, notwithstanding the language barrier, the 
Respondent was able to give Velasco written discipline.  
In October, when Velasco was absent without permis-
sion, Radoncic gave Velasco a written warning docking 

Velasco™s pay for the day in question.  In February, when 
the Respondent discharged Velasco, the Respondent 
communicated the discharge d
ecision to Velasco through 
a written letter.  These written disciplinesŠthe October 

AWOL warning and the February discharge letterŠ
refute the Respondent™s contention that its failure to im-
pose written discipline on Velasco for his allegedly poor 
work performance was attributable to Velasco™s inability 
to speak English. 
In any event, the language barrier would not have pre-
vented the Respondent from imposing more serious dis-

cipline such as a suspensionŠhowever communicatedŠ
to give Velasco unambiguous notice that his work per-
formance was unacceptable.  The fact that the Respon-
dent imposed a 2-day suspension on Mendez for poor 
work performance but did not impose a similar suspen-
sion on Velasco suggests that although the Respondent 
was seriously concerned with Mendez™ work perform-
ance, it was not seriously con
cerned with Velasco™s work 
performance. 
3.  The tenant™s testimony regarding Velasco™s work 
Luz Schulterbron, a tenant in the building, testified 
that Velasco did an excellent job of keeping the building 
clean.  The judge credited Sc
hulterbron™s testimony.  The 
Respondent challenges the judge™s credibility determina-
tion.  We affirm the judge™s credibility determination. 
The Respondent alleges that Schulterbron was 
ﬁfriendly with Velascoﬂ, that she testified ﬁat Velasco™s 

requestﬂ, and that Schulterbron ﬁoffered her testimony to 
right the wrong that she believed had occurredŠthat 
Velasco was discharged because he did not speak Eng-
lish.ﬂ  The record does not 
support the Respondent™s al-
legations of witness bias. 
Schulterbron was ﬁfriendlyﬂ with Velasco, but only to 
the extent that she spoke w
ith him when she saw him at 
work cleaning the building.  
She had no contact with him 

outside the building, did not discuss personal issues with 
him, and simply asked him about his job cleaning the 
building. 
Schulterbron did not testify 
ﬁat Velasco™s request.ﬂ  
Velasco identified Schulterbron to the General Counsel 

as a tenant who might testify in support of his work per-
formance and the General Counsel, not Velasco, re-
quested that Schulterbron testify.  Furthermore, Schulter-
bron testified pursuant to the General Counsel™s sub-
poena. 
Schulterbron did express her belief that Velasco had 
been discharged because he
 did not speak English.  

However, Schulterbron made clear that her motive for 
testifying was that she thought Velasco had done a good 
job as a porter and that sh
e therefore thought his dis-
charge was unfair.  Schulterbron™s testimony does not 
support the conclusions implied by the RespondentŠthat 
Schulterbron felt an affinity for Velasco because they 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372 both spoke Spanish and that this affinity caused her to 
give false testimony regarding Velasco™s work perform-
ance.  What Schulterbron clear
ly did testify and what the 
judge credited was that Velasco did good work.  We de-
cline the Respondent™s invitation to overturn the judge™s 
credibility determination.
22  CONCLUSIONS OF LAW 
1.  By making unilateral changes in wages and benefits 
of the unit employees following the September 1998 
takeover without notifying the Union or providing the 

Union with an opportunity to bargain about these 
changes, the Respondent violated Section 8(a)(5) and (1) 
of the Act. 
2.  By failing and refusing to apply the BRAB collec-
tive-bargaining agreement to
 the unit employees since 
October 21, 1998, the Respondent violated Section 
8(a)(5) and (1) of the Act. 
3.  By discharging Juan Velasco because of his mem-
bership in the Union, the Respondent violated Section 
8(a)(3) and (1) of the Act. 
4. The unfair labor practices described above affect 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act. 
5.  The General Counsel has not proved that the Re-
spondent engaged in any other violations of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. 
Specifically, having found that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act by unilaterally 
changing employees™ terms of employment, we shall 
order the Respondent, upon request by the Union, to re-
scind the unilateral changes in wages and benefits im-
plemented following the September 1998 takeover. 
Having found that the Respondent violated Section 
8(a)(5) and (1) of the Act by failing to apply the BRAB 

collective-bargaining agreemen
t, we shall order the Re-
spondent to apply the terms of the agreement to the unit 
employees retroactive to October 21, 1998. 
As to those unilateral changes as to which rescission is 
requested and as to the post-October 21, 1998 application 

of the BRAB collective-bargai
ning agreement, we shall 
order the Respondent to make whole the unit employees 
for any loss of wages and other benefits suffered, as cal-
culated in accordance with 
Ogle Protection Service, 
183 
NLRB 682, 683 (1970), enfd. 444 F.2d 502 (6th Cir. 
                                                          
 22 The Respondent, with access to a
ll the tenants in the building, 
failed to call any tenants as witnes
ses to refute Schulterbron™s testi-mony that Velasco did a good job of cleaning the building.
 1971), with interest computed in the manner prescribed 
in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987).  In addition, we shall order the Respondent to 
reimburse the contractually-established benefit funds for 
contributions not paid on behalf of the employees, with 
interest computed 
as prescribed in 
Merryweather Optical 
Co.
, 240 NLRB 1213, 1216  (1979).  We shall also order 
the Respondent to reimburse employees for the costs 

they incurred, such as payments to health care providers 
and third-party insurers, because of the Respondent™s 
failure to make contributions to the contractual benefit 
funds on their behalf. 
Having found that the Respondent is a successor to 
Alpert and noting that the 1998Œ2002 BRAB collective-
bargaining agreement was due to expire in March 2002, 
we shall order the Respondent to recognize and bargain 
with the Union, upon the Union™s request, as the repre-
sentative of the unit employees, and, if an understanding 
is reached, to embody the understanding in a signed 
agreement. 
Having found that the Respondent violated Section 
8(a)(3) and (1) by discharging Juan Velasco, we shall 

order the Respondent to offer Velasco full reinstatement 
to his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed.  The Respondent shall also make Velasco whole 

for any loss of earnings and other benefits suffered as a 
result of his unlawful discharge, computed on a quarterly 
basis as prescribed in F. W. Woolworth Co.
, 90 NLRB 
289 (1950), with interest as computed in 
New Horizons 
for the Retarded, 
supra.  
ORDER The National Labor Relations Board orders that the 
Respondent, Cora Realty Co., LLC, and Chestnut Hold-
ings of New York, Inc., Bronx, New York, its officers, 
agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Making unilateral changes in wages, benefits, or 
other terms and conditions of employment of the unit 
employees without notifying or providing Service Em-
ployees International Union, Local 32E, AFLŒCIO with 
an opportunity to bargain about these changes. 
(b) Failing and refusing to apply the 1998Œ2002 
BRAB collective-bargaining 
agreement to the unit em-
ployees retroactive to October 21, 1998. 
(c) Failing and refusing to bargain collectively in good 
faith with the Union as the 
exclusive representative of 
the unit employees. 
(d) Discharging or otherwise discriminating against 
employees because of their membership in or activities 
on behalf of the Union. 
 301 HOLDINGS, LLC 373(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Upon request of the Union, rescind the unlawful 
unilateral changes in the unit employees™ wages and 
benefits that were implemented following the September 
1998 takeover and make the affected employees whole 
for losses they incurred by virtue of these unilateral 

changes in the manner set forth in the remedy section of 
this decision. 
(b) Apply the 1998Œ2002 BRAB collective-bargaining 
agreement to the unit employ
ees retroactive to October 
21, 1998, including but not limited to: (i) making whole 
the unit employees for any loss of wages and benefits 
they incurred because of th
e Respondent™s failure to ap-
ply the terms of the agreement; (ii) making required con-
tributions to the various benefit funds established by the 
agreement; and (iii) reimbursing the unit employees for 
any expenses they incurred 
by reason of the Respon-
dent™s failure to make the contributions; all as set forth in 
the remedy section of this Decision. 
(c) Upon request of the Union, bargain collectively and 
in good faith with the Union, as the exclusive representa-

tive of the employees in the following appropriate unit, 
and, if an understanding 
is reached, embody the under-
standing in a signed agreement: 
All superintendents, assistant superintendents, janitors, 

handymen, porters, firemen, doormen, elevator opera-
tors, garbage handlers and all other persons necessary 
in the maintenance of the building located at 2170 Uni-
versity Avenue, Bronx, New York, excluding all 
guards, professional employees and supervisors, as de-
fined in the Act. 
(d) Within 14 days from the date of this Order, offer 
Juan Velasco full reinstatement to his former job or, if 

that job no longer exists, to a substantially  equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(e) Make whole Juan Velasco for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him in the manner set forth in the remedy 
section of this decision. 
(f) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
Juan Velasco and within 3 da
ys thereafter, notify him in 
writing that this has been done and that the discharge will 
not be used against him in any way. 
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(h) Within 14 days after service by the Region, post at 
its facility in Bronx, New York, copies of the attached 

notice marked ﬁAppendix.ﬂ
23  Copies of the notice, on forms provided by the Regional Director for Region 2, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since September 25, 1998. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                                           
 23 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374 WE WILL NOT make unilateral changes in wages, 
benefits, or other terms and conditions of employment of 
our unit employees without notifying or providing Ser-
vice Employees International Union, Local 32E, AFLŒ
CIO with an opportunity to bargain about these changes. 
WE WILL NOT fail and refuse to apply the 1998Œ2002 
BRAB collective-bargaining 
agreement to our unit em-
ployees retroactive to October 21, 1998. 
WE WILL NOT fail and refuse to bargain collectively 
and in good faith with the Union as the exclusive repre-
sentative of our unit employees. 
WE WILL NOT discharge or otherwise discriminate 
against you because of your membership in or activities 
on behalf of the Union. 
WE WILL NOT in any like or related manner, interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, on request of the Union, rescind the unlaw-
ful unilateral changes in the unit employees™ wages and 
benefits that were implemented following the September 
1998 takeover, and make the affected employees whole 
for losses they incurred by virtue of these unilateral 
changes to their wages and benefits with interest. 
WE WILL apply the 1998Œ2002 BRAB collective-
bargaining agreement to our unit employees retroactive 
to October 21, 1998, and make the affected employees 
whole for losses they incurred by virtue of our failure to 
apply the agreement with interest, including lost wages, 
lost benefits, required contributions on the employees™ 
behalf to benefit funds established by the agreement, and 

expenses employees incurred by
 reason of our failure to 
make the required benefit fund contributions such as em-
ployees™ payments to health
 care providers and third-
party insurers. 
WE WILL, on request, bargain collectively and in 
good faith with the Union and put in writing and sign any 
agreement reached on terms and conditions of employ-
ment for our employees in the bargaining unit: 
All superintendents, assistant superintendents, janitors, 
handymen, porters, firemen, doormen, elevator opera-
tors, garbage handlers and all other persons necessary 
in the maintenance of the building located at 2170 Uni-
versity Avenue, Bronx, New York, excluding all 
guards, professional employ
ees and supervisors as de-
fined in the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Juan Velasco full reinstatement to his former 

job, or if that job no long
er exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make Juan Velasco whole for all loss of 
earnings and other benefits, resulting from his unlawful 
discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files, any reference to the unlaw-
ful discharge of Juan Velasco, and WE WILL, within 3 
days thereafter, notify him in writing that we have done 
so and that we will not use the discharge against him in 
any way. 
CORA REALTY CO., LLC AND CHESTNUT 
HOLDINGS OF NEW YORK, INC. 
 Vonda L. Marshall Esq
., for the General Counsel. 
Ira Drogin, Esq., for the Respondent. 
DECISION STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge.  This 
case was heard by me in New 
York, New York, on September 
13 and 14 and October 18, 1999.  The charge and first amended 
charge were filed on February 
22, 1999, and March 5, 1999.  A complaint was issued on May 27, 1999, and the amended com-
plaint was issued on June 11, 1
999.  In substance the amended 
complaint alleged as follows:  
That on or about September 24, 1998, the Respondents pur-
chased an apartment building at 2170 University Avenue, 

Bronx, New York from The Alpert Group and has since that 
date continued to operate it with
out a hiatus after employing all 
of the predecessor™s employees. 
 That by virtue of this, the 
Respondents became a successor with an obligation to bargain 
with the Union which represented the employees of the prede-
cessor through a collective-bargaining agreement with the Re-
alty Advisory Board whom the 
predecessor had designated to 
represent it in bargai
ning with the unit.  
That the appropriate unit is: 
 All superintendents, assistan
t superintendents, janitors, 
handymen, porters, firemen, doormen, elevator operators, 
garbage handlers and all other 
persons necessary in the main-
tenance of the building located at 2170 University Avenue, 
Bronx, New York, excluding all guards, professional employ-
ees and supervisors as defined in the Act.  
 That by hiring all of the predecessor™s employees, the Re-
spondents became a ﬁperfectly clearﬂ successor, obligated to 
bargain with the Union prior to making any changes in the ex-
isting terms and conditions of employment extant at the time of 
the takeover.  
That on or about September 
24, 1998, the Respondents vio-
lated Section 8(a)(1) & (5) by unilaterally changing the existing 
terms and conditions of employme
nt including wages, hours of 
employment, health and welfar
e payments, pension benefits 
and vacation leave.  
That on or about October 21, 1998, the Respondents joined 
the Realty Advisory Board and thereby agreed to continue, in 
full force and effect, the terms and conditions of the predeces-
sor™s contract.   301 HOLDINGS, LLC 375That notwithstanding joining BRAB on October 21, 1998, 
the Respondents have refused to abide by the terms of the con-
tract.  
That on or about January 5, and January 29, 1999, the Re-
spondents, for discriminatory
 reasons, suspended and dis-
charged Manuel Mendez.  
That on or about February 5,
 1999, the Respondents, for dis-
criminatory reasons, discharged Juan Velasco. 
FINDINGS OF FACT 
The parties agree and I find that the Respondents are em-
ployers engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act.
1 It also is agreed and I find that the 
charging party, Service Employees
 International Union, Local 32B, SEIU, AFLŒCIO, is a labor organization within the mean-
ing of Section 2(5) of the Act. 
THE ALLEGED UNFAIR LABOR PRACTICE A.  The Preexisting Condition 
This case involves an apartm
ent building located at 2170 
University Avenue in the Bronx, New York.  It has 7 floors and 
110 units including a basement, storage room, shop and office.  
The Alpert Group, (Alpert), managed this building from 1991 
to the building™s sale
 in September 1998.  
Initially, Alpert was a member of the Bronx Realty Advisory 
Board, (BRAB), and was party to a collective-bargaining 
agreement through that multiemployer association.  The agree-
ment essentially covers superintendents and porters.  However, 
Alpert™s membership in BRAB was terminated by that organi-
zation when Alpert failed to pa
y its membership dues.  Never-
theless, Alpert, although not signing any agreements, continued 
to apply the terms and conditions of the successive collective-
bargaining agreements to the empl
oyees of this building.  And 
by doing so, its conduct amounted to an adoption of the 
BRAB/Local 32E contracts.  Cf. 
ESP Concrete, 
327 NLRB 
711, 713 (1999).  The most recent contract between BRAB and 

the Union, and adopted by Alpert, runs for a term from March 
15, 1998 through March 14, 2001.
2  During the period of time imme
diately preceding the build-
ing™s sale, there were three people working at this location.  
The superintendent was Manuel Mendez, the porter was Juan 
Velasco, and there was a thir
d person, whose name is not 
known by me, who worked as a 
porter on the weekends.  This 
third person apparently was paid by Mendez who, in turn, was 
reimbursed by Alpert.  This 
person was employed so that 
Mendez and Velasco could take 
off on the weekends.  Mendez 
and Velasco were paid in accordance with the terms of the un-
ion contract, but the third person
 was apparently paid off the 
books and he was not paid the wages or benefits contained in the collective-bargaining agreement.  
                                                          
 1 At the hearing the Respondents co
nceded that Cora Realty Co., and 
Chestnut Holdings of New York Inc., having some common owners, 
constituted a single employer within the meaning of the Act. 
2 That Alpert adopted the BRAB contract is evidenced by its pay-
ments of contractual wages and bene
fits during the time that it no 
longer was a member of the BRAB. Furt
her, it participated in an arbi-
tration proceeding in 1997 over an issue of delinquent fund contribu-
tions and this resulted in an award which Alpert complied with. 
Mendez, as the superintendent, had a rent free apartment and 
was paid $550 per week.  Velasco was paid $296 per week.  
Pension and Welfare benefits were
 paid by Alpert to the Union 
on behalf of Mendez and Velasco but not for the third person.  
The Respondents are engaged in the business of owning and 
operating residential apartment bu
ildings.  The principle owner 
and president is Jonathan Wien
er.  Abidin Radoncic is the 
building manager.  These two are the people who run this busi-
ness and there is no question but that both are agents of the 
Respondents.  There is evidence that some of the other build-
ings owned by the Respondents have contracts with unions 
other than Local 32E. 
 On July 2, 1998, Weiner, on behalf of Cora Realty, entered 
into a purchase agreement for 2170 University Ave.  Sometime 
in the summer of 1998, Wiener visited the building to inspect 
its condition and had a chance to speak to Mendez.  According 
to Mendez, he told Wiener that 
he wanted to retain his job and 
that Weiner said that he didn™
t like Local 32E and that he 
would introduce him to another union.  
Apart from talking to Mendez, Weiner™s reason for visiting 
the building was to see what kind of condition it was in.  And 
the evidence indicates that the condition of the building was not 
good.  At the time, there existed a large number of housing 
code violations which had to 
be corrected.  (Persistent nonre-
pair of violations can give te
nants a good and legal reason to 
withhold or reduce their rents). 
B.  The Successorship Issue 
Notwithstanding the condition of the building, Weiner went 
though with the closing and title
 passed on September 24, 1998.  
The purchase price was about $3.5 million.  (The price no 
doubt reflecting the condition of the building).  Immediately 
after the closing, Radoncic visite
d the site and told Mendez and 
Velasco that if they wanted to keep their jobs they would have 

to shape up.  According to Radoncic, he told Mendez that the 
building looked like shit.  In any event, the two men were of-
fered jobs but the Respondents decided not to employ the third 
person who had worked on weekends.  This initial decision to 
hire two out of the three employees working at the building 
therefore necessitated that Mendez and/or Velasco spend time 
at the building on the weekends and that their total amount of 
work per week be increased to some extent.  
Mendez and Velasco continued to work at the building with 
no break in service.  They were told within a week of Respon-
dents taking control over the building that they had to arrange 
their schedules so that the weekends were covered.  Also, the 
wages of both men were reduced by a small amount.  Finally, 
the Respondent did not make pa
yments into the Local 32E 
benefits funds.  By letter dated October 14, 199
8, union president, Robert L. Chartier, made a demand for recognition.  This read:  
 Please be informed that Local 32E . . . has been desig-
nated by the employees of th
e above named buildings to 
act as their collective bargaining agent pursuant to the 
New York State Labor Relations Law.  
In view of this designating, we are requesting that you 
communicate with the undersigned within five days . . . for 
a conference relative to the execution of an agreement 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376 covering wages, hours, worki
ng conditions and benefits 
for such employees.  
 On the same date, the Union filed a petition with the New 
York State Labor Board.  On 
October 5, Radoncic faxed a 
memorandum to Union Representative Charles Ayers asking 
that the latter call with some dates for a meeting.  
On October 19, 1998, the State Board issued a notice stating 
that a hearing would be held on November 30, 1998.  
On October 20, 1998, the Union sent another letter to the Re-
spondents.  In this letter, the Un
ion asserted that it represented 
the workers at 2170 University Avenue and that it wanted to 

arrange an appointment to disc
uss the ﬁassumption and/or re-
newal of this agreement by you.ﬂ November 2 was suggested as 
the time for a meeting to be held at the Union™s office.  
On October 21, 1998, Rodoncic, on behalf of Cora Realty, 
executed a document entitled ﬁauthorization for collective bar-
gaining.ﬂ This stated:  
 The undersigned, in connection with a Collective-Bargaining 
Agreement with local 32 E . . . which expires March 4, 2002, 
does hereby designate the Bronx Realty Advisory Board, Inc., 
as its true and lawful attorney to represent it as its sole and ex-
clusive bargaining representative
, to negotiate, bind and ad-
minister on its behalf any succeeding Collective-Bargaining 
Agreement which may be negoti
ated between the Bronx Re-
alty Advisory Board, Inc. and the Union.  
 In relation to the above document, a representative of BRAB 
testified that the authorization is intended to mean that the sig-
natory agrees to be bound by the existing BRAB agreement 
with Local 32E as well as designating the BRAB to be its col-
lective bargaining representative for any succeeding agreement.  
She testified that in order to become a member of BRAB, an 
employer has to fill out a preliminary application, sign the au-
thorization and pay the dues.  
On October 27, 1998, Respondents by Radoncic, faxed a 
memorandum to union agent Ayers which stated:  
 Regarding the meeting you set up for us on 11/2/98, please be 
aware that I cannot attend at that time but I would like to re-
schedule for 11/6/98 at 9:00 A.M. if possible.  I also need for 
you to fax to me a copy of any agreements with regard to 
2170 University for me to review prior to our meeting . . . .  
 Also on October 27, 1998, Ayer
s faxed a reply to Radoncic 
indicating his agreement to adjour
n the meeting to November 6.  
He also sent a 1-page document purporting to be a copy of the 
last wage acceptance agreement for the building and covering 
the period from March 15, 1995 to March 15, 1998.  This 
document, however, was not signed by any representative of 
Alpert; instead being signed by Michael Laub, president of 
BRAB and Robert Chartier, pr
esident of Local 32E.  
On October 28, 1998, BRAB faxed a letter to Local 32E ad-
vising that Cora Realty had joined the Association in relation to 
two buildings, one of which was 2170 University Avenue.  
On November 6, 1998, there was a meeting between Ayers 
and Radoncic.  At this meeting, 
Ayers presented a copy of the 
new contract effective from March 15, 1998, to March 15, 
2001.  Ayers said that the company could either execute the 
new wage acceptance form (binding the employer to the new 
BRAB contract), or that it could execute the new agreement for 

independent employers.  Radoncic promised to get back to 
Ayers.  
The Respondents introduced into evidence a letter purport-edly dated November 18, 1998, from Weiner to the BRAB 
stating, in substance, that Radoncic signed the BRAB authori-
zation for collective bargaining
 without Wiener™s knowledge, 
approval or authorization.  In this letter, Weiner stated that he 
considered it to be without any legal effect.  The letter went on 
to state that the company wished to become a member of 
BRAB but did not want to give it
 authorization to negotiate or bind it to a labor contract.  A copy of this letter was not, how-
ever, sent to the Union and Union Agent Ayers credibly testi-
fied that he did not receive a copy of this letter (which came 
from the BRAB), until March 1999.  (More than 4 months 
later).  On November 30, 1998, there was a meeting at the New 
York State Labor Relations Board at which the employer was 
represented by Radoncic.  Indica
ting that he didn™t know why it 
was necessary to be present at this hearing, Radoncic stated that 
the company had joined BRAB.  To support this assertion, 
Radoncic had the BRAB signed 
application faxed from the 
company™s office to the Board and a copy was given to Union 
Representative Ayers.  (This also indicated that a check for 
$320 was sent to BRAB).  Based 
on these assertions and the documentation, the Union withdrew its petition at the State 
Agency on the assumption that the company had agreed to 
assume the BRAB/Local 32E contract.  
Nothing was said by 
Radoncic about a November 18, 1998 letter.  
(Emphasis 
added.) On February 16, 1999, Union President Chartier sent a copy 
of the new wage and benefit schedule to the Respondents and 
asked that this document be signed and returned to the Union™s 
contract department.  
On March 29, 1999, BRAB sent 
a letter to Local 32E indi-
cating that the Respondents had withdrawn from the BRAB 

ﬁand in doing so, their collective-bargaining authorization is 
rescinded.ﬂ
3  On April 6, 1999, Union Agent Ayers sent a letter to the Re-
spondents which stated, inter alia:  
 On March 29, 1999 . . . Local 32E received notification from 
the Bronx Realty advisory Board saying you withdrew from 
its organization on said date.  
Local 32E would like to remind you that you are legally 
bound by the above said agr
eement between Local 32E and 
the Bronx Realty advisory Board.  Expiration date 3/14/01.  
However, if you feel that you would like to come in and nego-

tiate an independent collective 
bargaining agreement, Local 
32E would be more than happy to comply. 
                                                          
 3 The fact this letter was sent by BRAB on March 29, 1999, coupled 
with the fact that at the State La
bor Board hearing held on November 
30, 1999, where Radoncic had the 
BRAB application faxed to the 
Agency, leads me to have deep susp
icious as to the alleged date, (No-
vember 20, 1998), that Weiner sent 
the letter to BRAB stating that his 
employee was not authorized 
to sign the BRAB application  301 HOLDINGS, LLC 377C.  The Discharges of Mendez and Velasco 
As noted above, when the Respondent™s purchased the build-
ing, they retained two of the three employees who worked at 
the building; these being Mendez, the super and Velasco the 
regular porter.  The third person
 was not hired.  This decision 
not to hire the third person, resulted in and was the cause of 
Mendez and Velasco having their work schedule change inas-
much as there now was more work for them to do and they no 
longer could rely on someone else 
to be available for the week-
ends.  As also noted above, at the time of their hire, the building 
had numerous outstanding violati
ons and Mendez, as the super-
intendent, was assigned the job of
 fixing many of these in order 
to make the building meet build
ing code specifications.  This also would serve to prevent the possibility that tenants could 

legally withhold or reduce their 
rents.  At the outset, Mendez was given somewhere between 80 and 100 work orders that he 
was to take care of.  In this regard, the procedure was that 
Mendez was required to get the signature of each tenant on 
each work order in order to prove that the work was, in fact, 
done.  Many of the events that occurred after the building was taken 
over by the Respondents coincide with the events described in 
the early section.  It therefore 
would be advisable to keep in 
mind those dates as we go along.  
On or about October 13, 1998, Velasco went to the Union for 
some matter.  Velasco testified that before going, he asked for 

and got permission from Mendez.  On October 14, 1998, Radoncic issued a warning to Velasco 
which stated: 
  On October 13, 1998, you did not report to work on 
time.  Instead you took it upon yourself to take the com-

plete morning off and you went to Local 32-E office.  No 
permission was given to you fr
om my office or myself.  
Let me inform you that you are not to take off during your 
workdays which are Tuesday-Saturday 8 a.m.-5 p.m., 
unless it is approved only by 
me.  You will be docked a 
complete day™s pay for October 13, 1998 and if this hap-
pens again, you will be fired immediately. 
  Mendez concedes that on Nove
mber 8, 1998, he forgot to 
order oil for the weekend.  On 
Saturday, November 9, tenants 
made complaints to the Respondent that the building was too 
cold.  This necessitated that an
 emergency delivery of heating 
oil be made.  
On November 11, 1998, Radoncic sent Mendez a certified 
letter warning him about the oil s
ituation and stating that if it 
ever happened again, Mendez would be suspended or termi-
nated.  Although this warning was 
issued a couple of days after 
the November 6 meeting where the new labor agreement was 
presented to the company, it is impossible for me to conclude 
that this warning was not justified by Mendez™ neglect.  
On November 17, 1998, Radoncic
 sent another warning let-
ter to Mendez.  This stated:  
 As you are aware, the building has a very large amount 
of violations that are still open.  I personally wrote all the 
violations on work orders and gave them to you on or 
about October 13, 1998.  As of today™s date, I still haven™t 

received one violation work order back.  I told you ver-
bally the importance of rem
oving these violations as 
quickly as possible and addressed you to check off the 
work that is your responsibilit
y on these work orders after 
you have competed them.  
I am once again informing 
you of the importance of 
addressing these violation work orders.  I expect for you to 
start with the apartments that have violations on the top 
floors and work your way down to the lobby.  You are also 
to make sure that you get th
e tenants signature and tele-
phone number on each violation.  I also expect these viola-

tions to be started immediately 
and to be returned to me on 
a weekly basis of five or more.  Failure to do so will leave 
me no choice but to commence with disciplinary actions. 
  With respect to this warning, Mendez testified that he did 
not have enough time to do these work orders and that he did 

them as best he could.  Yet signi
ficantly, in my opinion, he also 
testified that he decided not to do some of the work orders par-
ticularly the ones requiring him 
to remove certain types of 
locks installed by some of the tenants.  These locks, which can 

be locked from the inside as well as the outside, are violations 
of the building code as they present a serious danger that ten-
ants might not be able to exit their apartments in the event of a 
fire.  There is no question but that the Respondent made re-
moval of these locks a priority matter and that Mendez simply 
chose not to do this work.  
 On December 16, 1998, Radoncic issued another warning to 
Mendez.  This stated: 
 I have inspected the building on 12/16/98 and found 
the following deficiencies still 
exits.  They areas follows:  
 #1.  There is graffiti on the staircases that has not been 
cleaned for two weeks now.  I have mentioned it to you at 
least twice during that time.  
#2.  The light fixture on the 2nd floor compactor room 
is still out for 3 weeks now.  I instructed you to pick one 
up and put a new fixture if you have to.  
#3.  The staircases have been painted for 2 weeks and I 
have not seen any doorknobs 
or glass being put on the staircase doors since.  I told you before the staircase paint-
ing started that as soon as they are finished I want you to 
finish the glass and doorknobs.  
 The above items are to be remedied immediately as 
well as the other orders that I wrote to you on December 
14, 1998.  The above items are al
so to be maintained with-
out my having to tell or write to you.  You have until De-
cember 28, 1998, to remedy the 
above items as well as to 
make sure that all the staircase, compactor and hallway 
doors are self closing.  Failure to accomplish this request 
will result in suspension and or termination . . . . 
 On receiving this new warning, Mendez went to the Union.  
On December 29, 1998, Union Representative Rivera, sent a 
letter to Weiner asking for a 
meeting on January 8, 1999, to 
discuss the job performance and writeup of Mendez.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378 On January 4, 1999, Mendez 
received another warning 
which involved a situation where the company, having reno-
vated the laundry room, had made arrangements for the old 
washing machines to be disposed of.  Mendez admits that he 
decided to keep one of the washing machines and retained it in 
the basement area.  The letter stated inter alia;  
 On December 19, 1999 we entered into a agreement 
with Hercules to . . . remove all the old washers and dry-
ers.  In turn, they were to put in new machines for the resi-
dents.  You were made very we
ll aware that they were to 
take all the old machines out from the building.  
Upon completion of their agreement, I discovered that 
one machine was left behind 
. . . Mr. Mendez, we have 
spent thousands of dollars to 
remove all the garbage which 
was left in the rooms in the 
building.  We have removed 
over twelve 40 yard containers of trash, furniture, motor 
parts and nonworking appliances to clean the building up 
and you want to keep things that we want to get rid of.  I 
specifically told you to remove this machine at your ex-
penses but to my surprise it was still there two weeks later 
. . . . If you fail to have it removed by January 12, 1999, I 
will have no choice but to immediately terminate your 
employment . . . . Also be aware that the building is not a 
salvage or secondhand thrift shop for you to store things.  
If you store or keep anything else in the building rooms 
without my approval;, then you will be terminated imme-
diately . . . .  
 According to Mendez, in January 1999 he went to the Un-
ion™s health clinic but found out that he didn™t have medical 
benefits because his employer 
had not been making contribu-
tions to the health fund.  Thereafter, in late January, Mendez 
spoke to Radoncic about his need for his union medical benefits 
and Radoncic replied that the 
building was no longer in the Union.  According to Mendez and substantially conceded by 

Radoncic, the latter told him that he could get Mendez into a 
different union. 
On January 25, 1999, Radoncic sent
 another letter to Mendez 
stating:   Pursuant to my letter da
ted December 16, 1998, I con-
ducted another building inspection on December 30, 1998. 
During my re-inspection I di
scovered that my requests 
were not complied with during the time that I had given 
you.  Also not submitted from you were any of the viola-
tion and work orders that you have, which I requested to 
receive at least five completed work order per week as 
stated in my letter.  
I explained to you verbally as well as in writing the 
importance of completing work that is necessary to keep 
the building in shape and running free of violations.  
It is with regret that I must inform you that you are 
hereby suspended for two days without pay . . . . 
  Thereafter on January 29, 1999, Mendez received a dis-
charge letter from Jonathan Wiener.  This stated:  
 Please be aware that your employment . . . is termi-
nated effective February 2, 
1999.  We have received nu-
merous calls about reports that were expressed to you by 
the tenants and you either responded very late or not at all.  
Also your response on cleari
ng the violations and making 
sure the graffiti is removed within the building has not 

been acceptable.  It is apparent that you are not suitable to 
handle 2170 University in the manner which we expect.  
Please be aware that you are to vacate your apartment by 
March 2 also to turn over all the keys for the building . . . . 
  On February 5, 1999, the Re
spondents also decided to dis-
charge Velasco.  They sent him 
a discharge letter which stated:  
 Please be aware of the fact that your job performance 
has not improved since we purchased the building.  Due to 
this condition we regret to inform you that your position as 
the porter at 2170 University Avenue has been terminated 
effective 2/8/99.  
 Unlike the situation with Mend
ez, the company did not give 
any written warnings to Velasc
o concerning his work perform-ance.  Indeed the only written warning that Velasco received 
was the one described above and which related to his visit to 
the union on October 13, 1998.  Although Radoncic testified 
that Velasco was not doing hi
s cleaning job adequately, the 
General Counsel produced one of the building™s tenants who 
testified that Velasco did a good job in keeping the building 
clean.  Velasco credibly testified that there was only one time 
that Radoncic told him that an area he was responsible for was 
not good, and that this was fixed by him thereafter.  
On February 12, 1999, the empl
oyer filed a civil complaint 
to have Mendez evicted from his apartment.  This eventually 
resolved itself into a settlement whereby the employer agreed to 
pay Mendez a sum of money in exchange for his vacating the 
apartment.  As the settlement 
there involved a landlord-tenant 
claim, its resolution cannot have any effect on the outcome of 

this case under any deferral theory. 
ANALYSIS 
A.  Successorship 
The building, 2170 University Avenue, which was previ-
ously managed by the Alpert Gr
oup, employed people, some of 
whom since about 1991, have been represented by the Union.  
Initially, that company was a member of BRAB and as a mem-
ber of that multiemployer bargaining association, was bound to 
a collective-bargaining agreement covering the superintendents 
and porters employed at the building.  
Despite the fact that Alpert 
stopped paying dues and ceased 
being a member of BRAB, it nevertheless continued to abide by 
the terms and conditions of subsequent BRAB/Local 32E col-
lective-bargaining agreements.  In this regard, the evidence 
shows that it paid contract wages, made payments to the vari-
ous contractual funds, and participated in several arbitration 
proceedings.  
There is, therefore, no question in my mind but that at the 
time that the building was sold to the Respondents, the Alpert 
Group had adopted by its conduct and was bound to the then 
existing labor contract that was executed between the BRAB 
and Local 32E.  Thus, although not a member of a multiem-
ployer association and bargaining
 unit, Alpert ha
d nevertheless 
 301 HOLDINGS, LLC 379adopted the terms of that contract
 effective for the employees at 
2170 University Avenue.  Cf. 
ESP Concrete,
 supra.  
The complicating factor here is that at the time of the sale, 
there were three people working at the building, of which only 
two were covered by the collective-bargaining agreement, these 
being Mendez and Velasco.  A third person was also employed 
to work at the building in a bargaining unit type of job on 
weekends but was paid in cash and was not afforded any of the 
contract benefits.  
In Fall River Dyeing & Finishing v. NLRB
, 482 U.S. 27 
(1987), the Supreme Court held 
that an employer which pur-
chases the assets of another, is required to recognize and bar-

gain with a union representing the predecessor™s employees 
when (1) there is a ﬁsubstantial continuityﬂ of operations after 
the takeover, and (2) if a majority of the new employer™s work-
force, in an appropriate unit, consists of the predecessor™s em-
ployees at a time when the successor has reached a ﬁsubstantial 
and representative complement.ﬂ  
Accordingly, I find that when the Respondents took over the 
building, they hired Mendez a
nd Velasco and continued to 
employ them in the same jobs 
without any break in service.  
The nature and scope of the 
business was unchanged and under 
the Act, they constituted a successor having an obligation to 
recognize and bargain 
with the Union.  
Normally, unless the new company voluntarily and with the 
consent of the Union, assumes the predecessor™s collective-
bargaining agreement, it has no contractual obligations to the 
employees or the Union.  
NLRB v. Burns Security Services, 
406 U.S. 272 (1972).  This is because the new employer has never 
had a contractual relationship with the Union in the first place 
and the Board under 
H.K. Porter Co., v. NLRB, 397 U.S. 99 
(1970) has no authority to impose contractual terms on the 
parties to a collective bargaini
ng relationship.  Thus, under 
NLRB v. Burns,
 supra, a successor employer is ordinarily free 
to set the initial terms of empl
oyment when it takes over opera-
tions.  The Court in 
Burns
 did, however make a limited exception to 
the above rule and stated at 294Œ295:  
 Although a successor employer is ordinarily free to set initial 
terms on which it will hire th
e employees of a predecessor 
there will be instances in which 
it is perfectly clear that the 
new employer plans to retain all of the employees in the unit
 and in which it will be appropriate to have him initially con-
sult with the employee™s bargaining representative before he 
fixes terms.  In other situations, however, it may not be clear 
until the successor employer has hired his full complement of 
employees that he had a duty to bargain with a union, since it 

will not be evident until then that the bargaining representa-
tive represents a majority of the employees in the union as re-
quired by Section 9(a) . . . .  (Emphasis added.)  
 Subsequent to Burns, the Board held that even where the 
new employer takes over all of 
the former employer™s employ-
ees, it still may establish initial terms and conditions if it an-
nounces this intention to the employees at the time they are 
interviewed and/or hired.  Thus in Spruce Up Corp., 209 NLRB 194, 195 (1974), the Board stated that the Burns ﬁperfectly 

clearﬂ caveat should  
 [B]e restricted to circumstances in which the new employer 
has either actively or, by tacit inference, misled employees 
into believing they would all be retained without change in 
their wages, hours or conditions 
or employment, or at least to 
circumstances where the new employer  . . . has failed to 
clearly announce its intent to es
tablish a new set of conditions 
prior to inviting former employees to accept employment.  
 The Spruce Up doctrine was reaffirmed by the Board in 
Planned Building Services Inc. 
318 NLRB 1049 (1995), where 
the Board, after finding that PBS was a successor, concluded 
that where the Respondent™s repr
esentatives told
 the predeces-
sor™s employees at the outset that benefits would not be the 
same, that it was free to set th
e initial terms and conditions on 
which it would hire the predecessor™s employees ﬁbecause the 
Respondent made a lawful Spruce Up announcement.ﬂ (Chair-man Gould dissented and opined that 
Spruce Up should be overruled. 
 In the present case, I am not convinced that the Respondents 
would fall within the ﬁperfectly clearﬂ exception of 
Burns.  The 
most salient point being that the Respondent did not make it 
perfectly clear that it
 was going to hire all of the predecessor™s 
employees.  In fact, the Responde
nt did not do so, but instead 
hired two out of the three employees who had worked for the 
predecessor in bargaining unit jobs.  Additionally, it is clear to 
me that the Respondents set th
e initial terms for Mendez and Velasco at rates of pay and benefits lower than what they had 
previously earned.  Further, as a consequence of the initial de-
cision to not hire the third man, the Respondents, of necessity, 
changed the work schedules and hours of Mendez and Velasco. 
 Subsequent events, however, 
demonstrate that the Respon-
dents did in fact, agree to be bound by the terms of the 
BRAB/Local 32E 1998Œ2001 collective-
bargaining agreement.  
Moreover, although the evidence 
indicates that the Respondents 
may have done so in a deceptive manner with the expectation 
or hope that they could subsequently breach the agreement, 
(which they did), I shall conclude that they are stuck with their 
overtly manifested actions.  
The evidence shows that after the Union made its demand 
for recognition and filed a petition with the State Labor Board, 
the Respondents, by Radoncic, communicated with the Union, 
BRAB, and the State Agency indicating an intention to adopt 
the BRAB/Local 32E contract.  
On October 21, 1998, Radoncic executed and sent a mem-bership application to BRAB.  This, in my opinion, indicated 
that the Company was authorizing BRAB to represent it for 

collective-bargaining purposes.  This was accompanied by a 
check for dues which was signed by Weiner.  On October 27, 
1998, Radoncic, having agreed to meeting with representatives 
of the Union, requested copies of any contracts between the 
Union and the predecessor.  On November 6, 1998, Union Rep-
resentative Ayers met with Radoncic where, among other 
things, he tendered a copy of a document summarizing the 
1998Œ2001 labor agreement.  On November 30, 1998, at a 
meeting at the State Labor Board, Radoncic stated that there 
was no reason to proceed inasmuch as the Respondents had 
joined BRAB.  When a copy of the signed BRAB application 
was faxed to the State Board and given to the Union, the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380 withdrew its petition 
on the reasonable conclusion that there no 
longer was any issue to be resolved.  
The Respondents assert that subs
equent to the meeting of the 
State Labor Board, Weiner told
 Radoncic that he was not au-
thorized to join BRAB or make a contract with Local 32E.  In 
this regard, Radoncic testified 
that when he engaged in these 
actions, he believed that he did have such authority.  Whether 
or not Radoncic had real authorit
y, the facts show that over a 
period of more than a month, Radoncic, who is clearly an agent 
of the Respondents with substantial authority to make contracts 
and manage the buildings it owns
, was engaged in a course of written communications and meetings in relation to the claim 
by Local 32E that it was the rightful collective-bargaining rep-
resentative of the employees at 2170 University Avenue.  The 
Company™s owner, Weiner, did not make an appearance either 
in writing or at any of the meetings with the Union, including 
the meeting at the State Labor Bo
ard.  Instead, he relied on 
Radoncic to take care of this business.  
In my opinion, the evidence indicates that Radoncic probably 
had real authority to enter into 
a relationship with Local 32E.  
But if he did not, Weiner by relying on Radoncic to deal with 
the Union and with the State Agency on the question of the 
Union™s representation claim, he
ld him out as the responsible 
company official and therefore imbued him with apparent au-

thority.  Dentech Corp., 
294 NLB 924 (1989); Meco Products 
v. NLRB
, 884 F.2d 156, 159Œ160, (4th Cir. 1989); 
NLRB v. 
Donkin™s Inn, 532 F2d 138, 141 (9th Cir. 1976); 
Hawaiian Paradise Park Corp. v. Friendly Broadcasting Co., 414 F.2d 750, 756 (9th Cir. 1969).  
I therefore conclude that the Company, by executing an ap-
plication to join the BRAB on October 21, 1998, and by assert-
ing, on November 20, 1998, at the State Labor Board that it had 
joined BRAB, that even if the Respondents never actually be-
came members of that organi
zation, they nevertheless un-
equivocally manifested their intention to be bound by the terms 

and conditions of the BRAB/
Local 32E 1998Œ2001 collective-
bargaining agreement.  As such, I would recommend that the 
Respondents be held liable for 
any and all payments called for 
under that collective-bargaining agreement to be made for the 
benefit of those employees covered by that agreement.  I also 
would recommend that the Respondents be held liable for the 
difference between what employ
ees were paid from October 
21, 1998, and what they should ha
ve been paid under the labor 
agreement.  Additionally, I 
shall recommend that the Respon-
dents reimburse any employee w
ho had medical expenses that 
would have been covered by 
the collective-bargaining agree-
ment. 
B.  The 8(a)(3) Allegations 
Under Wright Line, 251 NLRB 1083, (1980) enfd. 622 F 2d. 
899 (1st Cir. 1981), cert denied 455 U.S. 989, once the General 
Counsel has established a prim
a facie showing of unlawful 
motivation, the burden is shifted 
to the Respondent to establish 
that it would have laid off, disc
harged or otherwise disciplined 
employees for good cause despite their union or protected ac-
tivities.  
In my opinion, the General Counsel has proffered proof suf-
ficient to make out a prima facie case regarding the discharges 
of both employees.  The empl
oyer had knowledge that both 
were desirous of retaining their membership in Local 32E and 
there was credible evidence that it sought to induce them to join 
another labor organization.  The 
evidence also shows a pattern 
of deceptive dealing by the employer in relation to Local 32E.  

Thus, while indicating to the Union and to the State Labor 
Board that it recognized the Union and that by joining BRAB, 
that it intended to be bound by the BRAB/Local 32E labor 
agreement, the evidence indicates that it made those representa-
tions in order to gain time in the hope that the Union would go 
away.  When the Union persisted, the two employees who were 
union members, were terminated.  
In the case of Valasco, the employer asserted that he didn™t 
do his job properly and that as 
a consequence, the building was 
dirty.  Nevertheless, unlike the situation with Mendez, the em-

ployer never issued any wri
tten warnings to Velasco and Velasco credibly testified that at most, he received one mild 
criticism from Radoncic about hi
s work.  Moreover, the Gen-
eral Counsel produced as a witness, a tenant of the building, 
who testified that from her obs
ervation, Velasco was doing a 
fine job.  
Having established a primae faci
e case of discriminatory mo-
tivation regarding the discharge of Velasco, it is my opinion 
that the Respondents have failed 
to establish that they would 
have discharged Velasco for legitimate reasons.  I therefore 
conclude that in this respect, 
the Respondents violated Section 
8(a)(1) and (3) of the Act.  
However, the case involving 
Mendez involves a situation 
where the person who is responsible for the day-to-day care of 
the building was simply not doing his job.  This conclusion is 
based on Mendez™ own testimony. 
At the outset of his employment with the Respondents, 
Mendez was given a set of 80 to 100 work orders that he was 
supposed to work on over a period of time.  These work orders 
were, to a large extent, designed 
to remedy building code viola-
tions.  And Mendez either didn™t do them fast enough or didn™t 
do some of them at all.  In some instances, particularly having 
to do with illegal locks, Mendez testified that he made a con-
scious decision not to do the 
work.  Additionally, Mendez con-
cedes that on November 8, 1998, he forgot to order fuel for the 

boiler for the weekend and the evidence shows that this resulted 
in tenant complaints about the lack of heating. 
On January 4, 1999, Mendez received his third warning, this 
time dealing with his retention and storage of an old washing 
machine that the employer had replaced and wanted out of the 
building.  On January 25, 1999, Radoncic sent a fourth warning and 
suspension to Mendez.  This involved Mendez™ continued fail-
ure to provide the work orders as required.  On January 29, 
1999, Mendez was discharged.  
The evidence, in my opinion, indicates that Mendez gave the 
employer ample cause to discharge him.  In this regard, it is my 
opinion, that unlike the situation with Velasco, the employer 
has satisfied its burden to show that it would have discharged 
Mendez for just cause, despite his union membership and/or 
activities. 
 301 HOLDINGS, LLC 381CONCLUSIONS OF LAW 
1.  The Respondents, Cora Realty Co., LLC a/k/a 301 Hold-
ings, LLC and Chestnut Holding 
of New York Inc., constitute a 
single employer and are the successor to the Alpert Group in 
relation to 2170 University Avenue, Bronx, New York, having 
an obligation to recognize and ba
rgain with Service Employees 
International Union, Local 32E, AFLŒCIO.  
2.  The Respondents, by exec
uting an application for mem-
bership in the Bronx Realty Advisory Board and representing to 
the Union and to the New York State Labor Relations Board 
that it had joined this bargaining association, unequivocally 
manifested an intent to bound to the 1998Œ2001 collective-
bargaining agreement between BRAB and the Union.  
3.  By failing and refusing, 
since October 21, 1998, to apply the terms of the aforesaid collective-bargaining agreement to 
the employees working at 2170 University Avenue, the Re-
spondents have refused to barg
ain in good faith and have vio-
lated Section 8(a)(1) & (5) of the Act.  
4.  By discharging Juan Vela
sco because of his membership 
in and/or activity on behalf of 
Service Employees International 
Union, Local 32E, AFLŒCIO, 
the Respondents have violated 
Section 8(a)(1) & (3) of the Act.  
5.  The Respondents have not violated the Act in any other 
manner encompassed by the complaint.  
6.  The unfair labor practices found herein affect commerce within the meaning of Section 2(2) (6) & (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  
The Respondents having discrimi
natorily discharged Juan 
Velasco, they must offer him reinstatement and make him 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from the date of 
his discharge to the date of his 
reinstatement or a valid reinstatement offer, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  See also 
Florida Steel Corp., 231 NLRB 651 (1977).  
Inasmuch as I have found that the Respondents are the suc-
cessor to the Alpert Group, I shall recommend that they recog-
nize and bargain with the Union as the representative of the 
superintendents and porters w
ho are employed at 2170 Univer-
sity Avenue.  Further, as I ha
ve concluded that the Respondents 
have manifested an intention 
to bound by the terms and condi-
tions of the BRAB/Local 32E 1998Œ2000 contract, I shall rec-
ommend that they apply the terms and conditions of employ-
ment of that contract to the employees in the bargaining unit.  
In this respect, I recommend th
at the Respondents be liable, from October 21, 1998, for any di
fference in pay and benefits 
between what its bargaining unit 
employees were actually paid 
and what they would have been paid under the terms of the 
aforesaid contract.  Interest on 
these amounts to be determined 
in the manner described above.  Additionally, I shall also rec-
ommend that the Respondents make any and all payments to 
benefit funds on behalf of its em
ployees to the extent that pay-
ments are required under the terms of the aforesaid collective- 
bargaining agreement.  As to moneys owed to contract benefit 
funds, interest shall be paid an
d computed in accordance with 
the practice set forth in 
Merryweather Optical Co
., 240 NLRB 
1213, 1216 fn. 7 (1979).  
In addition, as I have conclu
ded that the Respondents have 
unlawfully withheld contributions 
to the Union™s health fund, I 
shall recommend that the Responde
nts make whole, with inter-est, any employee within the 
bargaining unit who, during the 
period of his or her employment in the unit, after October 21, 

1998, incurred medical expenses 
that would have, but were not 
reimbursed by the health fund.  
[Recommended Order omitted from publication.]  
 